UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-13343 AMS HEALTH SCIENCES, INC. (Exact name of Small Business Issuer as specified in its charter) Oklahoma (State or other jurisdiction of incorporation or organization) 73-1323256 (I.R.S. Employer Identification No.) 711 NE 39th Street Oklahoma City, Oklahoma 73105 (Address of principal executive offices) (405) 842-0131 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On August 10, 2007 we had outstanding 8,515,824 shares of our common stock, $0.0001 par value. Transitional Small Business Disclosure Format (check one): Yes No X AMS HEALTH SCIENCES, INC. QUARTERLY REPORT ON FORM 10-QSB FOR THE SIX MONTHS ENDED JUNE 30, 2007 Table of Contents Part IFinancial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 20 Item 2. Management’s Discussion and Analysis or Plan of Operation 21 Item 3. Controls and Procedures 30 Part II –Other Information 31 Item 1. Legal Proceedings 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 32 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements under the caption “Item 2 – Management’s Discussion and Analysis or Plan of Operation”constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Certain, but not necessarily all, of such forward-looking statements can be identified by the use of forward-looking terminology such as “anticipates”, “believes”, “expects”, “may”, “will”, or “should” or other variations thereon, or by discussions of strategies that involve risks and uncertainties.Our actual results or industry results may be materially different from any future results expressed or implied by such forward-looking statements.Factors that could cause actual results to differ materially include general economic and business conditions; our ability to implement our business and acquisition strategies; changes in the network marketing industry and changes in consumer preferences; competition; availability of key personnel; increasing operating costs; unsuccessful advertising and promotional efforts; changes in brand awareness; acceptance of new product offerings; changes in, or the failure to comply with, government regulations (especially food and drug laws and regulations); product liability matters; our ability to obtain financing for future acquisitions and other factors. We do not undertake to update forward-looking statements to reflect the impact of circumstances or events that arise after the date the forward-looking statements were made. 2 PART I –FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2006 June 30, December 31, ASSETS 2007 2006 (Unaudited) CURRENT ASSETS: Cash $ 285,977 $ 269,726 Marketable securities, available for sale, at fair value - 793,183 Receivables 14,577 44,576 Inventory, net 655,470 700,664 Other assets 76,083 77,319 Current assets of discontinued operations 2,139 110,521 Total current assets 1,034,246 1,995,989 RESTRICTED SECURITIES 80,565 78,723 RECEIVABLES 26,134 28,374 PROPERTY AND EQUIPMENT, net 2,556,231 2,794,393 COVENANTS NOT TO COMPETE and other intangibles, net 285,645 324,553 OTHER ASSETS 370,985 457,344 NONCURRENT ASSETS OF DISCONTINUED OPERATIONS 1,176,841 1,253,480 TOTAL $ 5,530,647 $ 6,932,856 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 80,652 $ 559,920 Accrued commissions and bonuses 261,426 268,717 Accrued other expenses 272,983 400,204 Accrued sales tax liability 224,418 200,481 Deferred compensation 97,889 96,378 Notes payable 757,542 257,542 Capital lease obligations 95,404 104,591 Current liabilities of discontinued operations 313,116 360,582 Total current liabilities 2,103,430 2,248,415 LONG-TERM LIABILITIES: Notes payable 355,012 625,220 Capital lease obligations 45,514 95,527 Deferred compensation 236,566 281,101 Lease abandonment liability 4,059 55,123 Liabilities of discontinued operations 1,416,519 1,570,359 Total liabilities 4,161,100 4,875,745 COMMITMENT AND CONTINGENCIES (Note 8) STOCKHOLDERS' EQUITY Common stock - $.0001 par value; authorized 495,000,000 shares; issued 9,107,419 and 9,107,419 shares; outstanding 8,515,824 and 8,515,824 shares, respectively 905 905 Paid-in capital 23,653,311 23,609,734 Notes receivable for exercise of options (31,000 ) (31,000 ) Accumulated deficit (19,620,890 ) (18,889,749 ) Total capital and accumulated deficit 4,002,326 4,689,890 Less cost of treasury stock (591,595 shares) (2,632,779 ) (2,632,779 ) Total stockholders' equity 1,369,547 2,057,111 TOTAL $ 5,530,647 $ 6,932,856 See notes to consolidated financial statements. 3 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONSFOR THE PERIODS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net sales $ 1,979,288 $ 2,480,875 $ 4,414,630 $ 4,906,349 Cost of sales: Cost of product 509,646 754,902 1,261,406 1,492,241 Associate commissions 590,627 732,583 1,395,572 1,560,398 Total cost of sales 1,100,273 1,487,485 2,656,978 3,052,639 Gross profit 879,015 993,390 1,757,652 1,853,710 Marketing and administrative expenses: Marketing 99,531 101,851 382,527 242,995 Administrative 916,440 765,564 1,813,905 1,455,084 Total marketing and administrative expenses 1,015,971 867,415 2,196,432 1,698,079 Income (loss) from operations (136,956 ) 125,975 (438,780 ) 155,631 Other income (expense): Interest and dividends, net (175,814 ) 5,246 (318,988 ) 9,088 Other , net 12,187 (15,704 ) 39,192 43,959 Total other income (expense) (163,627 ) (10,458 ) (279,796 ) 53,047 Income (loss) from continuing operations before taxes (300,583 ) 115,517 (718,576 ) 208,678 Income tax expense (benefit) - Income (loss) from continuing operations (300,583 ) 115,517 (718,576 ) 208,678 Discontinued operations (Note 13) Loss from discontinued operations, net of tax (20,091 ) (185,517 ) (12,437 ) (521,232 ) Net loss $ (320,674 ) $ (70,000 ) $ (731,013 ) $ (312,554 ) Net loss per share: Basic: Income (loss) from continuing operations $ (0.04 ) $ 0.01 $ (0.08 ) $ 0.03 Loss from discontinued operations net of tax - (0.02 ) - (0.07 ) Net loss per share $ (0.04 ) $ (0.01 ) $ (0.08 ) $ (0.04 ) Diluted: Income (loss) from continuing operations $ (0.04 ) $ 0.01 $ (0.08 ) $ 0.03 Loss from discontinued operations net of tax - (0.02 ) - (0.07 ) Net loss per share $ (0.04 ) $ (0.01 ) $ (0.08 ) $ (0.04 ) Shares used in computing net loss per share: Basic 8,562,113 7,545,708 8,515,824 7,545,708 Diluted 8,562,113 7,547,324 8,515,824 7,555,868 See notes to consolidated financial statements. 4 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWSFOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (731,013 ) $ (312,554 ) Adjustments to reconcile net loss to net cash used in operating activities Net loss from discontinued operations 12,437 521,232 Depreciation and amortization 287,929 333,466 Amortization of note valuation discount 229,793 - Bad debt recovery (7,572 ) (15,590 ) Stock option compensation expense 43,577 4,794 Gain on sale of assets (2,492 ) (42,530 ) Gain on sale of lease cancellation (120,755 ) - Realized gain on sale of marketable securities - 14,126 Changes in operating assets and liabilities: Receivables 31,598 (30,094 ) Inventory 45,194 231,154 Other assets 6,782 (34,059 ) Accounts payable and accrued expenses (482,029 ) (271,897 ) Lease abandonment liability (38,252 ) (36,585 ) Deferred compensation (43,023 ) (14,570 ) Net operating activities of discontinued operations 113,305 (394,828 ) Net cash used in operating activities (654,521 ) (47,935 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (27,432 ) (133,435 ) Sales of property and equipment 13,000 72,235 Receipts on notes receivable 8,213 19,078 Purchase of marketable securities, available for sale - (283,766 ) Sales of marketable securities, available for sale 791,342 404,452 Net investing activities of discontinued operations 73,326 12,970 Net cash provided by investing activities 858,449 91,534 CASH FLOWS FROM FINANCING ACTIVITIES: Bank overdrafts - (203,500 ) Net proceeds from issuance of notes - 1,897,000 Principal payment on capital lease obligations (59,200 ) (46,190 ) Deferred financing fees paid - (160,000 ) Net financing activities of discontinued operations (128,477 ) (94,193 ) Net cash provided by (used in) financing activities (187,677 ) 1,393,117 NET INCREASE IN CASH AND CASH EQUIVALENTS 16,251 1,436,716 CASH AND CASH EQUIVALENTS, BEGINNING 269,726 118,805 CASH AND CASH EQUIVALENTS, ENDING $ 285,977 $ 1,555,521 See notes to consolidated financial statements. 5 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTSFOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) 1. UNAUDITED INTERIM FINANCIAL STATEMENTS The unaudited consolidated financial statements and related notes have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations.The accompanying consolidated financial statements and related notes should be read in conjunction with the audited consolidated financial statements of the Company, and notes thereto, for the year ended December 31, 2006. The information furnished reflects, in the opinion of management, all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of the results of the interim periods presented.Operating results of the interim period are not necessarily indicative of the amounts that will be reported for the year ending December 31, 2007. 2. SHARE-BASED COMPENSATION On January 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123 (revised 2004), “Share-Based Payment”, (“SFAS 123R”) which requires the measurement and recognition of compensation expense based on estimated fair values for all share-based payment awards made to employees and directors, including employee stock options.SFAS 123R supersedes the Company’s previous accounting under Accounting Principles Board Opinion No. 25, “Accounting for Stock Issued to Employees” (“APB 25”) for periods beginning in 2006.In March 2005, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 107 (“SAB 107”) relating to SFAS 123R.The Company has utilized the guidance of SAB 107 in its adoption of SFAS 123R. Equity Compensation Plans During 1995, the Company approved the 1995 Stock Option Plan (the "1995 Plan"), which provides for the grant of (i) nonqualified stock options, (ii) nonqualified stock options with stock appreciation rights attached, (iii) incentive stock options, and (iv) incentive stock options with stock appreciation rights attached.The Company has reserved 1,125,000 shares of the Company's common stock $.0001 par value (the “Common Stock”), for issuance under the Plan.The Plan limits participation to employees, independent contractors and consultants; however, only employees may be granted incentive stock options under the 1995 Plan.Non-employee directors are excluded from participation in the 1995 Plan.The option price for shares of stock subject to the 1995 Plan is set by the Stock Option Committee of the Board of Directors at a price not less than 85% of the fair market value of the stock on the date of grant in the case of nonqualified stock options and 100% of the fair market value of the stock on the date of grant in the case of incentive stock options.No stock options may be exercised within nine months from the date of grant, unless under a plan exception, nor more than ten years after the date of grant.The 1995 Plan provides for the grant of stock appreciation rights, which allow the holder to receive in cash, stock or combination thereof, the difference between the exercise price and the fair value of the stock at date of exercise.The fair value of stock appreciation rights is charged to compensation expense.The stock appreciation right is not separable from the underlying stock option originally granted and can only be exercised in tandem with the stock option.No stock appreciation rights are attached to any options outstanding.At June 30, 2007, no shares were available for future grants under the 1995 Plan.Outstanding options granted under the 1995 Plan have an exercise price equal to the fair market value on the date of grant, are fully vested at June 30, 2007, and generally expire ten years after grant date. During 2003, the Company approved the 2003 Stock Incentive Plan (the “2003 Plan”), which provides for the grant of (i) nonqualified stock options, (ii) incentive stock options, and (iii) restricted stock.The Company has reserved 2,000,000 shares of Common Stock for issuance under the 2003 Plan. 6 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTSFOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) The 2003 Plan limits participation to employees, independent contractors, and consultants; however, only employees may be granted incentive stock options under the 2003 Plan.The option price for shares of stock subject to the 2003 Plan is set by the Compensation Committee of the Board of Directors at a price not less than the fair market value of the Common Stock on the date of grant.No stock options may be exercised within six months from the date of grant, unless under a plan exception, nor more than ten years after the date of grant.At June 30, 2007, no shares were available for future grants under the 2003 Plan.Outstanding options granted under the 2003 Plan have an exercise price equal to the fair market value on the date of grant, are fully vested at June 30, 2007, and generally expire ten years after grant date. During 2006, the Company approved the 2006 Long-Term Incentive Plan (the “2006 Plan”), which provides for the grant of (i) nonqualified stock options, (ii) incentive stock options, (iii) restricted stock, (iv) stock appreciation rights, and (v) performance units.The Company has reserved 5,000,000 shares of the Company's Common Stock for issuance under the 2006 Plan.The 2003 Plan limits participation to employees and non-employee Directors; however, only employees may be granted incentive stock options under the 2006 Plan.The option price for shares of stock subject to the 2006 Plan is set by the Compensation Committee of the Board of Directors at a price not less than the fair market value of the Common Stock on the date of grant.No stock options may be exercised more than ten years after the date of grant. Grant-Date Fair Value The Company uses the Black-Scholes option pricing model to calculate the grant-date fair value of an award.The fair value of options granted during the three and six months ended June 30, 2007 and 2006 were calculated using the following estimated weighted average assumptions: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Expected volatility 80.51% 76.10% 80.51% 76.10% Expected term (in years) 5 5 5 5 Risk-free interest rate 4.79% 4.64% 4.79% 4.35% Expected dividend yield 0% 0% 0% 0% Expected volatility is based on historical volatility.The expected term of the options is based on management’s best estimate.The risk-free interest rate is based on the yield on zero-coupon U.S. Treasury securities for a period that is commensurate with the expected term assumption.The Company has not historically issued any dividends and does not expect to in the future. Share-Based Compensation Expense The Company uses the straight-line attribution method to recognize expense for unvested options.The amount of share-based compensation recognized during a period is based on the value of the awards that are ultimately expected to vest.SFAS 123R requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates.The Company will re-evaluate the forfeiture rate annually and adjust as necessary. Share-based compensation expense recognized under SFAS 123R for the three months ended June 30, 2007 and 2006 was $17,068, and $1,857, respectively.Share-based compensation expense recognized for the six months ended June 30, 2007 and 2006 was $43,577 and $4,773, respectively. 7 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTSFOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) Option Activity A summary of the activity under the Company’s stock options plans for the six-month period ended June 30, 2007 is presented below: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Options outstanding at December 31, 2006 2,715,009 $2.42 Granted 300,000 $0.65 $1,000 Exercised - - - Expired (104,250) $0.65 - Canceled (50,000) $1.78 - Options outstanding at June 30, 2007 2,860,759 $2.28 4.63 $13,000 Option exercisable at June 30, 2007 2,090,759 $2.53 4.47 $ - Options vested and options expected to vest at June 30, 2007 2,860,759 $2.28 4.63 $- *The Company’s CEO, Jerry Grizzle was granted 250,000 stock options in 2006 as an incentive to join the Company.These options were outside a Company incentive plan. The total grant-date fair value of stock options that became fully vested during the six months ended June 30, 2007 was $43,577.As of June 30, 2007 there was $276,762 of total unrecognized compensation cost, net of tax and estimated forfeitures, related to unvested share-based awards, which is expected to be recognized over a period of 3.38 years. 3. MARKETABLE SECURITIES Securities are classified as available for sale with the related unrealized gains and losses excluded from earnings and reported net of income tax as a separate component of stockholders’ equity until realized.Realized gains and losses on sales of securities are based on the specific identification method.Declines in the fair value of investment securities below their carrying value that are other than temporary are recognized in earnings. 4. RESTRICTED INVESTMENTS In connection with the Heartland Cup acquisition, the Company has pledged marketable securities in the amount of $80,565 as restricted cash against one of the notes payable. 8 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTSFOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) 5. DEBT The secured financing consists of the following at June 30, 2007 and December 31, 2006: June 30, December 31, 2007 2006 Laurus term note $ 2,000,000 $ 2,000,000 Partial conversion, issuance of 350,000 shares (159,125 ) (159,125 ) Valuation discount (1,176,904 ) (1,176,904 ) Accretion of discount to interest expense 448,583 218,791 Total secured financing $ 1,112,554 $ 882,762 Current $ 757,542 $ 257,542 Long-term $ 355,012 $ 625,220 On June 28, 2006, the Company entered into a series of agreements with Laurus Master Fund, Ltd. (“Laurus”) whereby the Company issued to Laurus (i) a secured convertible term note (“Note”) in the principal amount of $2,000,000, and (ii) a warrant (“Warrant”) to purchase up to 2,272,727 shares of the Company’s common stock at a price of $0.53 per share.Out of the loan proceeds, the Company agreed to pay the sum of $74,000 to Laurus Capital Management, LLC, the investment advisor to Laurus, the sum of $27,500 to Laurus Capital Management, LLC as reimbursement for its due diligence and legal fees and expenses incurred in connection with the transaction, and the sum of $1,500 to Loeb & Loeb LLP, the escrow agent for Laurus.Total closing costs were $103,000. The principal amount of the Note bears interest at a per annum rate equal to the prime rate (as published in the Wall Street Journal from time to time) plus three percent (3.0%); provided, however that the interest rate may not be less than ten percent (10.0%).At June 30, 2007, the interest rate was 11.25%.Under the terms of the Note, interest payments are due monthly beginning July 1, 2006, and principal payments in the amount of $83,333 are due monthly beginning July 1, 2007.Under the terms of the Note, the monthly payments of interest and/or principal (the “Monthly Amount”) due on the Note are convertible into shares of the Company’s Common Stock at a price of $0.51 per share, subject to anti-dilution adjustments, if the following criteria are met: (i) the average closing price of the Common Stock for the five (5) days preceding the payment date is greater than or equal to 11.5% of the Fixed Conversion Price (defined below) and (ii) the amount of such conversion does not exceed twenty five percent (25%) of the aggregate dollar trading volume of the Common Stock for the period of 22 trading days immediately preceding such payment date.If subsection (i) above is met but subsection (ii) above is not met as to the entire Monthly Amount, then Laurus is required to convert only such part of the Monthly Amount that meets the criteria of subsection (ii).In October 2006, Laurus converted $159,125 of principal to Common Stock, effectively delaying the first required principal payment under the Note to September 1, 2007.The final maturity date of the Note is June 28, 2009 (the “Maturity Date”).Interest expense related to the note was $52,350 and $104,124 for the three and six months ended June 30, 2007, respectively. The Company has agreed to register all of the shares that are issuable upon conversion of the Note and exercise of the 2,272,727 Warrants.The Company has granted Laurus a right of first refusal with respect to any debt or equity financings. The Company calculated that the fair value of the Warrants issued to Laurus was $588,452 based upon the relative value of the Black-Scholes valuation of the warrants and the underlying debt amount.The Company determined that the beneficial conversion feature (“BCF”) of the Note was $588,452.The value of the Warrants issued to Laurus of $588,452 and the $588,452 of calculated BCF have been 9 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTSFOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) reflected by the Company as a valuation discount and offset to the face amounts of the Note.The valuation discount will be amortized into interest expense over the three-year term of the Note using the effective interest method.Amortization of discounts for the conversion feature and the Warrants resulted in charges to interest expense totaling $124,915 and $229,793 for the three and six months ended June 30, 2007, respectively. In conjunction with the financing, the Company also incurred fees to various investment advisors that facilitated the transaction.These fees totaled $287,500, of which $127,500 was paid through the issuance of 250,000 shares of Common Stock.In addition, the Company issued these advisors warrants to purchase 495,543 shares of Common Stock at a price of $0.51 per share.The Company calculated that the fair value of the Warrants issued to the advisors was $130,770 based upon the relative value of the Black-Scholes valuation of the Warrants and the underlying debt amount.The closing costs, fees paid to the advisors and the value of the Warrants issued to the advisors have been reflected as deferred financing costs in the accompanying balance sheet and are being amortized over the life of the loan.Amortization of the deferred financing costs related to the Note totaled $43,439 and $86,878 for the three and six months ended June 30, 2007, respectively. 6. LOSS PER SHARE “Loss per common share – basic” is computed based upon net loss divided by the weighted average number of common shares outstanding during each period.“Loss per common share – assuming dilution” is computed based upon net loss divided by the weighted average number of common shares outstanding during each period adjusted for the effect of dilutive potential common shares calculated using the treasury stock method. 10 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTSFOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) The following is a reconciliation of the common shares used in the calculations of loss per common share – basic and loss per common share – assuming dilution: Income (Loss) Shares Per Share (Numerator) (Denominator) Amount Weighted average common shares outstanding: For the three months ended June 30, 2007: Lossper common share: Loss available to common stockholders $ (320,674 ) 8,562,113 $ (0.04 ) Loss per common share – assuming dilution: Options - - Loss available to common stockholders plus assumed conversions $ (320,674 ) 8,562,113 $ (0.04 ) For the three months ended June 30, 2006: Lossper common share: Loss available to common stockholders $ (70,000 ) 7,545,708 $ (0.01 ) Loss per common share – assuming dilution: Options - 1,616 Loss available to common stockholders plus assumed conversions $ (70,000 ) 7,547,324 $ (0.01 ) For the six months ended June 30, 2007: Lossper common share: Loss available to common stockholders $ (731,013 ) 8,515,824 $ (0.08 ) Loss per common share – assuming dilution: Options - - Loss available to common stockholders plus assumed conversions $ (731,013 ) 8,515,824 $ (0.08 ) For the six months ended June 30, 2006: Lossper common share: Loss available to common stockholders $ (312,554 ) 7,545,708 $ (0.04 ) Loss per common share – assuming dilution: Options - 10,160 Loss available to common stockholders plus assumed conversions $ (312,554 ) 7,555,868 $ (0.04 ) 11 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTSFOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) Options to purchase 2,860,759 shares of Common Stock at exercise prices ranging from $0.51 to $6.00 per share were outstanding for the three and six months ended June 30, 2007, but were not included in the computation of income (loss) per common share – assuming dilution because there was a net loss for the period then ended and inclusion of such options is anti-dilutive. Options to purchase 2,350,009 shares of Common Stock at exercise prices ranging from $1.30 to $6.00 per share were outstanding for the three and six months ended June 30, 2006, but were not included in the computation of income (loss) per common share – assuming dilution because there was a net loss for the period then ended and inclusion of such options is anti-dilutive. 7. DEFERRED TAXES On a regular basis, management evaluates all available evidence, both positive and negative, regarding the ultimate realization of the tax benefits of its deferred tax assets.Valuation allowances have been established for certain operating loss and credit carryforwards that reduce deferred tax assets to an amount that will, more likely than not, be realized. Uncertainties that may affect the realization of these assets include tax law changes and the future level of product prices and costs. The outlook for determination of this allowance is calculated on the Company’s historical taxable income, its expectations for the future based on a rolling twelve quarters, and available tax-planning strategies.Based on this determination, management does not expect that the net deferred tax assets will be realized as offsets to reversing deferred tax liabilities and as offsets to the tax consequences of future taxable income.As such, a valuation allowance was provided for the entire deferred tax asset of approximately $6,000,000 at June 30, 2007.The Company’s effective tax rate differs from its statutory tax rate for the three months ended June 30, 2007 and 2006, due to the tax valuation allowance.The Company has net operating loss carryforwards of approximately $14,000,000 available to reduce future taxable income, which will begin to expire in 2021. 8. COMMITMENTS, CONTINGENCIES AND GUARANTEES Recent Regulatory Developments - As a marketer of products that are ingested by consumers, the Company is subject to the risk that one or more of the ingredients in its products may become the subject of adverse regulatory action.For example, one of the ingredients in the Company’s prior AM-300 product was ephedra, an herb that contains naturally-occurring ephedrine alkaloids.The Company’s manufacturer used a powdered extract of that herb when manufacturing AM-300.The Company marketed AM-300 principally as an aid in weight management.The extract was an 8% extract, which means that every 100 milligrams of the powdered extract contains approximately eight milligrams of naturally occurring ephedrine alkaloids. On February 11, 2004, the FDA issued and published in the Federal Register its final rule on ephedrine-containing supplements, stating that since an “unreasonable risk” had been determined, such supplements would be considered “adulterated” under the Federal Food, Drug, and Cosmetic Act, or FFDCA, and thus may not be sold.In essence, this final rule (or regulation) imposed a national ban on ephedrine supplements.The effective date of this regulation was April 12, 2004.The Company complied with the new regulation and ceased all sales and advertisement of AM-300 and any other ephedra-containing supplement as of April 12, 2004.The FDA has continuously and vigilantly enforced this total ban on ephedra-containing supplements. For the future, the FDA and also Congress have indicated that they will consider whether alternatives to ephedra, other weight loss and energy stimulants (such as bitter orange), similarly carry an unreasonable risk to the central nervous system, and thus to human health.These proposals to limit stimulant ingredients, if finalized, may necessitate reformulations of some of the Company’s weight loss products. 12 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTSFOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) Product Liability - Also, in the aftermath of the ephedra ban, on April 22, 2004, in comments before a scientific meeting, then Acting FDA Commissioner, Lester Crawford, outlined what an FDA press release termed a “science-based plan for dietary supplement enforcement”. The press release went on to say that the agency “would soon provide further details about its plan to ensure that the consumer protection provisions of DSHEA are used effectively and appropriately”.Referring to its recent rulemaking on ephedra, the FDA also stated that it “expects to evaluate the available pharmacology, published literature …, evidence-based reviews, and adverse event information” of “individual dietary supplements”.Soon afterwards, this promised FDA document was issued, with the title “Regulatory Strategy for the Further Implementation and Enforcement of the Dietary Supplement Health and Education Act of 1994”.No new regulations or proposed rules pursuant to this strategy have yet been issued, except that the FDA has recently welcomed and received comments from the industry for a better procedure for the FDA to review a company’s safety information as to a new dietary ingredient, or NDI, in an NDI Notification.The final guidance document concerning NDI Notifications has not yet been issued by the FDA.At this time, NDI Notifications are not required for any AMS products. Anti-DSHEA Proposed Legislation.Finally, as the press, the FDA, and members of Congress and of the supplement industry have all predicted, the very issuance of the final rule (ban) on ephedra has caused Congress to rethink the Dietary Supplement Health and Education Act of 1994, or DSHEA, specifically as to how safety in supplements may be ensured, and also as to whether specific categories of dietary ingredients should not be permitted at all.In particular, there is growing sentiment (including from one herbal trade association) to make Adverse Event Reporting (AERs) mandatory for all manufacturers and marketers of dietary supplements, so that the FDA may take action more quickly than it did on ephedra, when a harmful herb or other ingredient is suspected.Since February 2003, there have been several bills proposed in Congress that would amend DSHEA, make safety safeguards stricter, even approaching the rigor and reporting required for FDA-regulated drugs.Some examples are as follows: S. 722– The Dietary Supplement Safety Act was introduced by Senator Richard Durbin in March 2003, and would greatly undermine DSHEA, especially Section 4 regarding safety, giving the FDA new powers of oversight and blanket authority over whole categories of supplements, including stimulants.Stimulants are used in many weight loss products, including some of our supplements.To the best of our knowledge, this bill and the bill described below (though perhaps under different numbers) are still pending. H.R. 3377:Beginning on October 28, 2003, Senator McCain chaired Senate Hearings on whether DSHEA adequately protects consumers.Also on October 28, Cong. Susan Davis and Cong. Henry Waxman introduced The Dietary Supplement Access and Awareness Act, H.R. 3377, purporting to be about safety and access for consumers to supplements, but actually recommending severe restrictions and dramatic redefinitions of what constitutes a dietary supplement.This bill would impose several requirements for supplements, including unprecedented FDA pre-approval as well as strict AER reporting, and excludes only vitamins and minerals from such new requirements.Like S. 722, this bill would reverse the safety burden of proof in Section 4 of DSHEA (one of the industry’s victories in 1994), and instead require the manufacturer to demonstrate safety, rather than the burden being on the FDA to show “imminent hazard” or “unreasonable risk”. So far, neither of the bills above, nor any other proposed legislation that would undermine DSHEA or impose additional requirements on supplements, have passed.The Company will continue to monitor these anti-DSHEA bills, and determine if any of them become a serious threat to our business.In addition, the two major trade associations of the dietary supplement industry—the American Herbal Products Association, or AHPA, and the National Natural Foods Association, or 13 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTSFOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) NNFA—have both been actively lobbying against any bills that would require or lead to unreasonable restraints on the manufacture, labeling, and marketing of dietary supplements. Product Liability - AMS, like other marketers of products that are intended to be ingested, face an inherent risk of exposure to product liability claims in the event that the use of their products results in injury.The Company has limited product liability insurance with coverage limits of $1.0 million per occurrence and $2.0 million aggregate.All of AMS’ product manufacturers carry product liability insurance, which covers the Company’s products.Such product claims against the Company could adversely affect product sales, results of their operations, financial condition and the value of common stock. Legal Proceedings - The Company is currently involved in asserted and unasserted claims, which arise in the ordinary course of business.The Company routinely evaluates whether a loss is probable, and if so, whether it can be estimated.Estimates are based on similar case law matters, consultation with subject matter experts and information obtained through negotiations with counter-parties.As such, accurately depicting the outcome of pending litigation requires considerable judgment and is subject to material differences on final settlement.Accruals for probable losses are recorded in accrued expenses.If the Company’s assessment of the probability is inaccurate, the Company may need to record additional accruals or reduce recorded accruals later.In addition, the Company may need to adjust its estimates of the probable loss amounts as further information is obtained or the Company considers settlements.See “Part II, Item 1. Legal Proceedings” for a description of the most significant claims by or against the Company. Employment Agreements - In January 2006, the Company entered into a written employment agreement with Jerry W. Grizzle, the Company’s Chairman of the Board, President and Chief Executive Officer.The contract was originally for a two-year term, commencing January 25, 2006, followed by two successive one-year terms.On April 2, 2007, the Board of Directors extended the Initial Term of Jerry Grizzle’s employment agreement from January 25, 2008 to January 25, 2010.Mr. Grizzle’s base salary is $150,000 per year for the first year of the employment agreement, $200,000 for the second year and $250,000 for each year thereafter.Additionally, Mr. Grizzle will be eligible to receive certain performance-based incentive bonuses.On February 15, 2006, the Company granted Mr. Grizzle options to purchase 250,000 shares of Common Stock with an exercise price of $0.62 per share, which was the closing price of the Company’s Common Stock on that day.The options vest in five equal annual installments beginning February 15, 2007, and expire February 15, 2016.In the event the Company terminates Mr. Grizzle without cause, he will receive certain severance pay based upon his length of employment with the Company. In April 2006, the Company entered into a written employment agreement with Robin L. Jacob, the Company’s Vice President, Secretary, Treasurer and Chief Financial Officer.The contract is for a two-year term, commencing February 12, 2006, followed by two successive one-year terms unless either party elects not to renew the Agreement.Ms. Jacob’s base salary is $100,000 per year for the first year of her employment agreement, $112,500 for the second year and $125,000 for each year thereafter.Additionally, she is eligible to receive certain performance-based incentive bonuses.The Company granted Ms. Jacob options to purchase 150,000 shares of Common Stock at an exercise price of $0.64 per share, which was the closing price of the Common Stock on June 30, 2006, the last trading day prior to the date the options were granted.The options vest in five equal annual installments beginning April 1, 2007, and expire April 1, 2016.In the event the Companyterminates Ms. Jacob without cause, she will receive certain severance pay based upon her length of employment with the Company. In September 2006, the Company entered into a written employment agreement with Dennis P. Loney, the Company’s Vice President of Operations.The contract is for a two-year term, commencing 14 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTSFOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) September 19, 2006, followed by two successive one-year terms unless either party elects not to renew the Agreement.Mr. Loney’s base salary is $106,000 per year for the first year of his employment agreement, $112,500 for the second year and $125,000 for each year thereafter.Additionally, he is eligible to receive certain performance-based incentive bonuses.The Company granted Mr. Loney options to purchase 150,000 shares of Common Stock at an exercise price of $0.63 per share, which was the closing price of the Common Stock on that day.The options vest in five equal annual installments beginning September 19, 2007, and expire September 19, 2016.In the event the Company terminates Mr. Loney without cause, he will receive certain severance pay based upon his length of employment with the Company. 9. DEFERRED COMPENSATION In connection with the November 4, 2005 extension of Mr. Hail’s employment agreement, Mr. Hail’s monthly variable salary ceased and was replaced by a fixed supplemental payment, in a gross amount necessary to cover all federal, state, and local taxes and all employment taxes and to pay a net amount of $7,000 per month. In 2003, the Company made an accrual for the discounted value of the fixed supplemental payments as a distribution and administrative expense.At June 30, 2007, the discounted value of those fixed supplemental payments was approximately $334,000.The Company accrues the expense in distribution and administrative expenses.On February 16, 2006, the Company announced Mr. Hail’s retirement as Chief Executive Officer and Chairman of the Board. 10. LEASE ABANDONMENT In January 2004, the Company commenced a relocation of its corporate headquarters from 2xpressway (the Oil Center), Oklahoma City, Oklahoma to its warehouse and distribution facility.A portion of the Oil Center was maintained for storage, a portion was maintained for possible relocation of Company personnel due to expansion of the business and a portion was subleased to a third party under a short-term lease.In September 2004, the Company purchased an existing building adjacent to its corporate headquarters to be used for additional office, warehouse and storage space.Company management believes the purchased building is sufficient to meet expansion needs, and as such, abandoned the Oil Center location.In determining lease abandonment, management assumed the continuation of the existing sublease at the current rate.In addition, a discount rate of 6.5% was used to calculate the present value of current lease payments less sublease revenue.At June 30, 2007, the lease abandonment accrual was approximately $28,000. 11. DISCONTINUED OPERATIONS On September 9, 2005 the Company entered into a definitive Stock Purchase Agreement with Heartland Cup, Inc. (“Heartland Cup”) and its principal shareholder for the purchase of all of the principal shareholder’s stock in Heartland Cup.Upon closing of the Stock Purchase Agreement, the Company acquired 2,000,000 shares, or approximately 83% of the outstanding capital stock of Heartland Cup, for 200,000 shares of the Company’s Common Stock.In addition, the Company paid approximately $200,000 to acquire the remaining shares of Heartland Cup. On June 30, 2006, the Company adopted a plan to discontinue the operations of its Heartland Cup subsidiary.On November 15, 2006, the Company entered into certain lease and purchase agreements with Republic Plastics Ltd. (“Republic”) allowing Republic to take over operation of the Heartland Cup plant immediately.Republic produces Styrofoam products for private label users. Pursuant to the agreements, and effective November 15, 2006, Republic assumed the existing lease for the Heartland Cup plant, purchased all remaining cup contracts with Heartland customers, and executed a two-year equipment lease. 15 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTSFOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) The equipment lease includes an option in favor of Republic Plastics to purchase all the equipment utilized in the Heartland Cup operations at a specified price.The option period begins November 15, 2007 and ends November 15, 2008. On August 3, 2007 we were notified by Republic of cessation of operations at Heartland.We are still evaluating the impact to the Company. The results of operations of discontinued operations for the three and six months ended June 30, 2007 and 2006 are summarized below: Three Months Ended Six Months Ended June 30 June 30 2007 2006 2007 2006 Revenues $ 0 $ 207,771 $ 1,931 $ 721,217 Loss from operations of discontinued operations $ (20,091 ) $ (185,517 ) $ (12,437 ) $ (501,232 ) Estimated cost to sell - - - (20,000 ) Income tax effect - Loss from operations of discontinued operations, net of tax $ (20,091 ) $ (185,517 ) $ (12,437 ) $ (521,232 ) 16 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTSFOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) The components of assets and liabilities of discontinued operations in the accompanying consolidated balance sheets are as follows: June 30, December 31, 2007 2006 Current assets of discontinued operations: Cash $ 0 $ 1,252 Accounts Receivable 0 70,245 Inventory 2,139 39,024 Total $ 2,139 $ 110,521 Noncurrent assets of discontinued operations: Other assets $ 0 $ 15,431 Property and equipment, net 1,176,841 1,238,049 Total $ 1,176,841 $ 1,253,480 Current liabilities of discontinued operations: Accounts payable $ 0 $ 41,105 Current portion of long-term debt 293,116 296,477 Other current liabilities 20,000 23,000 Total $ 313,116 $ 360,582 Long-term liabilities of discontinued operations: Long-term debt $ 1,416,519 $ 1,570,359 In connection with the Heartland acquisition, the Company assumed approximately $2.1 million in Heartland debt.The loans have varying due dates, interest rates and terms.The loans are collateralized by inventory, furniture and fixtures of Heartland, along with the Company’s executive offices and warehouse. 12. RECENT ACCOUNTING PRONOUNCEMENTS In June 2006, the FASB issued interpretation No.48, Accounting for Uncertainty in Income Taxes—an Interpretation of FASB statement No.109, (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with SFAS No.109, Accounting for Income Taxes. FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 is effective for fiscal years beginning after December15, 2006.The Company has evaluated the impact of FIN 48 as of the January 1, 2007 adoption date and determined there will be no impact to its financial statements. In September 2006, the FASB issued SFAS No.157, “Fair Value Measurements.” SFAS No.157 clarifies the principle that fair value should be based on the assumptions market participants would use when pricing an asset or liability and establishes a fair value hierarchy that prioritizes the information 17 AMS HEALTH SCIENCES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTSFOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) used to develop those assumptions. Under SFAS No.157, fair value measurements would be separately disclosed by level within the fair value hierarchy. SFAS No.157 is effective for fiscal years beginning after November15, 2007, and interim periods within those fiscal years. The Company’s management is currently reviewing this new standard to determine its effects, if any, on our financial position, results of operations or cash flows. In February 2007, the FASB issued SFAS No. 159, which provides entities with an option to report selected financial assets and liabilities at fair value.SFAS No. 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities.This Statement is effective as of the beginning of the first fiscal year that begins after November 15, 2007.The Company’s management is currently evaluating the impact that SFAS No. 159 will have on its consolidated financial statements. 13. CURRENT FINANCIAL CONDITION Several factors have contributed to the Company’s current financial condition: · The impact of several material non-recurring events, including the one-time impairment of goodwill, the accrual of deferred compensation related to the employment contract of the Company’s founder and then CEO, the implementation of a free trial program, the write off of the Company’s deferred tax asset, and a lease abandonment charge related to the abandonment of the executive offices; · Excessive expenses incurred in the Heartland operations; and · Recurring loses due to the FDA’s ban on ephedra products. The Company has taken the following steps to significantly reduce its cost of sales and marketing, distribution and administrative costs: · Reductions in force, encompassing all departments within the Company; · The termination of a discount sales program, designed to give customers a cash discount after purchasing a certain dollar amount of product; and · The termination of several extra employee benefits, including vehicle allowances and social and country-club privileges. On June 30, 2006, we adopted a plan to cease the Heartland operations.We included an accrual for discontinued operations in the first quarter of 2006.On November 15, 2006, we entered into certain lease and purchase agreements with Republic Plastics Ltd. allowing Republic to take over operation of the Heartland plant immediately.Republic produces Styrofoam products for private label users.Pursuant to the Agreements, and effective November 15, 2006, Republic assumed the existing lease for the Heartland plant, purchased all remaining cup contracts with Heartland customers, and executed a two-year equipment lease.The equipment lease includes an option in favor of Republic to purchase all the equipment utilized in the Heartland operations at a specified price.The option period begins November 15, 2007 and ends November 15, 2008.On August 3, 2007 we were notified by Republic of cessation of operations at Heartland.We are still evaluating the impact to the Company.
